Title: To James Madison from William C. C. Claiborne, 20 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 20 May 1806, New Orleans. “Mr. John F. Merriult, a Merchant of this City proposes to visit Madrid with a view of obtaining payment of a debt due him by the Government of Spain.
                    “The claim of Mr. Merriult is considerable; and under an impression that the interference of the American Minister would be favorable to his interest, he proposes to ask of you a letter of introduction to our minister at that court, and lest you may not be acquainted with the merits of Mr. Merriult, I take pleasure to inform you, that he is a useful and worthy Citizen of this Territory; he has resided many years

in this City; and is the Head of an amiable family. He is at this time extensively engaged in commerce—and unites to the character of an enterprising merchant, that of an honest man.”
                